Citation Nr: 0120597	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  99-01 980	)	DATE
	)
	)
                        
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for recognition as a former prisoner of war 
(POW).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
bayonet wound to the left upper extremity.

3.  Entitlement to service connection for rheumatism, which 
has been characterized as traumatic arthritis.  


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel




INTRODUCTION

The veteran has recognized military service during World War 
II.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Manila, Philippines 
Department of Veterans Affairs (VA) Regional Office (RO).  

In April 1979 the Board denied entitlement to service 
connection for a gunshot wound of the left shoulder.

In December 1994 the Board denied a claim for basic 
eligibility for VA benefits as a former POW under Pub. L. No. 
97-37.  In a January 1996 decision, the United States Court 
of Appeals for Veterans Claims (Court) affirmed the December 
1994 Board decision.  

In a January 1995 rating decision, the RO denied service 
connection for residuals of a bayonet wound to the left upper 
extremity.  The RO notified the veteran of that decision by 
letter dated January 5, 1995.  The veteran submitted a Notice 
of Disagreement in January 1995 and the RO issued a Statement 
of the Case in February 1995.  The veteran did not submit a 
timely Substantive Appeal and that decision became final.  
38 C.F.R. § 20.200, 20.302, 20.1103 (2000).  

In April 2000 the Board remanded this case to the RO, in 
part, to clarify which issues the veteran intended to appeal.  
In a signed statement received in February 2001 the veteran 
clarified the issues on appeal.  The veteran has withdrawn 
all other pending issues.  38 C.F.R. § 20.204 (2000).  

The RO determined that new and material evidence had been 
presented on the issue of service connection for residuals of 
a bayonet wound to the left upper extremity in April 2001.  
In accordance with the Court's ruling in Barnett v. Brown, 
8 Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues adjudicated herein has been 
obtained.  

2.  In December 1994 the Board denied a claim for basic 
eligibility for VA benefits as a former POW under Pub. L. No. 
97-37.

3.  The evidence submitted since the December 1994 Board 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  

4.  In a January 1995 rating decision, the RO denied service 
connection for residuals of a bayonet wound to the left upper 
extremity.  The RO notified the veteran of that decision by 
letter dated January 5, 1995.  The veteran submitted a Notice 
of Disagreement in January 1995 and the RO issued a Statement 
of the Case in February 1995.  The veteran did not submit a 
timely Substantive Appeal.  

5.  The evidence submitted since the January 1995 rating 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  

6.  There is no current medical diagnosis of rheumatism and 
the preponderance of the evidence shows that post-service 
peripheral neuropathy and post traumatic neuropathy with 
osteoarthritis were not the result of injuries sustained 
during a certified period of active service.  


CONCLUSIONS OF LAW

1.  Evidence received since the final December 1994 decision 
wherein the Board denied a claim for basic eligibility for VA 
benefits as a former POW under Pub. L. No. 97-37 is not new 
and material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. §§  3.156(a), 20.1100, 20.1105 (2000).  

2.  Evidence received since the final January 1995 rating 
decision wherein the RO denied service connection for 
residuals of a bayonet wound to the left upper extremity is 
not new and material, and the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105(d) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2000).  

3.  Rheumatism, which has now been characterized as 
peripheral neuropathy and post traumatic neuropathy with 
osteoarthritis, was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 U.S.C.A. § 5107 (West Supp. 2000); 38 C.F.R. § 3.303 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background


The veteran filed an original application for compensation in 
September 1975.  He specifically denied having been a POW 
during active service.  

In May 1976 the RO obtained the veteran's service medical and 
personnel records.  In his January 1946 Affidavit for 
Philippine Army Personnel, the veteran listed his service 
history and he indicated that he was not a POW during active 
service.  He also listed that he did not incur any wounds or 
illnesses during active service.  

In his March 1946 Affidavit for Philippine Army Personnel, he 
again listed his service history and he again indicated that 
he was not a POW during active service.  He again listed that 
he did not incur any wounds or illnesses during active 
service.  The service medical records show he was examined in 
July 1946.  There were no reported musculoskeletal defects or 
diagnosis of a bayonet wound to the left upper extremity.  

The evidence shows that the service department obtained 
certification of the veteran's service dates at that time.  
This shows that the veteran was beleaguered from March 1, 
1942 to April 8, 1942, and that he had regular Philippine 
Army service from January 7, 1946 to February 22, 1946.  The 
service department further certified that he was in a no 
casualty status from April 9, 1942, to August 15, 1945, and 
he was absent without leave from August 16, 1945, to January 
6, 1946.  The service department also found that the veteran 
had no recognized guerrilla service or status as a POW.  

In connection with a claim for service connection for 
residuals of a gunshot wound to the left upper extremity, the 
veteran submitted a statement from two former fellow 
comrades.  They asserted that they personally witnessed the 
veteran having sustained an enemy bullet wound to his left 
arm in June 1943.  

In April 1979 the Board denied entitlement to service 
connection for a gunshot wound of the left shoulder.  

In April 1983 the RO received a joint affidavit from two 
former fellow comrades.  They stated that they and the 
veteran were captured by the Japanese and imprisoned from 
September 30, 1942 to March 30, 1943.  

The veteran submitted an August 1982 medical certificate in 
support of his claim in July 1983.  The diagnoses included an 
old scar of the middle third left arm with slight muscle 
atrophy due to a bayonet wound and a depressed sternal area 
allegedly caused by a rifle butt.  

In a statement received in July 1983, the veteran stated that 
he did not sustain a bullet wound to his left shoulder during 
active service, but he actually sustained a bayonet wound to 
the left shoulder.  He stated that his prior statements and 
the prior affidavits from his comrades were not true because 
they did not know the contents of the documents that were 
signed and submitted at that time.  

The veteran filed an application for VA benefits in February 
1990.  The veteran listed having been a POW during active 
service from October 1943 to February 1944.  He also stated 
that he incurred a bayonet wound to the left forearm in March 
1944 during combat action.  The veteran also submitted 
multiple statements in support of his claims that he was a 
POW and that he sustained a bayonet wound to the left upper 
extremity during active service.  

In December 1994 the Board denied the claim for basic 
eligibility for VA benefits as a former POW under Pub. L. No. 
97-37.  The Board noted that the appropriate service 
department certified the veteran's periods of service and 
that he had no recognized guerrilla service or POW status.  
The Board concluded that a preponderance of the probative 
evidence was against the finding that the veteran was a 
prisoner of war during his World War II service, and 
therefore against his claim of entitlement to basis 
eligibility for VA benefits under the provisions of Pub. L. 
No. 97-37 relating to former prisoners of war.  

In a January 1995 rating decision, the RO denied service 
connection for residuals of a bayonet wound to the left upper 
extremity.  The RO notified the veteran of that decision by 
letter dated January 5, 1995.  He submitted a Notice of 
Disagreement in January 1995 and the RO issued a Statement of 
the Case in February 1995.  He did not submit a timely 
Substantive Appeal.  

In June 1997 the veteran submitted a copy of an August 1948 
medical certificate.  This shows he was diagnosed with 
pulmonary tuberculosis in 1948.  In a June 1997 statement he 
again reported that he was a POW and that he suffered a 
bayonet wound as a result of his POW experiences.  

In or about August 1997 the RO received a copy of the 
veteran's March 1946 Affidavit for Philippine Army Personnel.  
In a statement received in August 1997, he stated that he was 
captured by Japanese forces in mid-November 1942.  He stated 
that he was subjected to severe physical mistreatment while 
imprisoned, which included being hit with a rifle butt, being 
pistol-whipped and being kicked.  He contended that he 
suffered rheumatism and numbness of his whole body as a 
result of these POW experiences.  In a November 1997 
statement he added that he was released from the Japanese 
prison camp in October 1943.  

In his September 1998 Notice of Disagreement the veteran 
contended that he had been captured by the Japanese in mid-
November 1942 and was held as a POW until October 1943.  He 
reiterated that he was physically mistreated by Japanese 
soldiers and incurred rheumatism and numbness of his whole 
body as a result of these POW experiences.  

The evidence includes a copy of a November 1998 medical 
statement.  The physician stated that he had treated the 
veteran since 1994 for complaints of left upper extremity 
weakness probably due to a previous musculoskeletal stab 
wound.  

In December 1998 the veteran submitted an affidavit regarding 
the inservice events.  He also submitted an affidavit from 
two neighbors.  He and his neighbors alleged that in April 
1943 several Japanese soldiers entered their barrio.  They 
further alleged that one soldier who remained, confronted the 
veteran and stabbed him in the left upper extremity with a 
bayonet.  

In December 1998 the veteran submitted a copy of a Philippine 
service department document.  The copy contains service dates 
indicating he had continuous service from January 7, 1942 to 
February 22, 1946.  It also indicates that he incurred 
bayonet wounds with rifle-butt injuries.  He submitted 
additional statements noting that this service department 
discharge record shows he sustained a bayonet wound during 
service.  

The veteran submitted a June 2000 medical certificate in 
support of his claim.  The physician stated that he had been 
treating the veteran for two months.  He complained of left 
upper extremity symptoms, which he related were due to a 
bayonet wound of the left upper forearm incurred during an 
encounter with the enemy during active service.  He also 
complained of numbness of the entire body, which he stated 
began during active service.  He stated that he did not 
receive post-service medical treatment for these problems 
because of financial reasons.  Physical examination disclosed 
an inability to raise the left upper extremity due to pain 
and tenderness from a bayonet wound.  The physician also 
stated that there was numbness all over the body with swollen 
joints in the upper and lower extremities.  The diagnoses 
were nerve and muscle damage due to a bayonet wound, 
peripheral neuropathy and post traumatic neuropathy with 
osteoarthritis.  


Criteria

A claim disallowed by the Board may not be reopened on the 
same factual basis.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (2000).  A determination by the RO is 
also final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A claim to reopen service connection requires a determination 
whether new and material evidence is submitted and, if so, 
whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 20.1105 (2000).

A final decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in § 3.105 of this part.  
38 C.F.R. § 3.104(a).  

A claim will be reopened and reviewed if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  


New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  

In accordance with 38 C.F.R. § 3.156, evidence is new and 
material if it (1) was not of record at the time of the last 
final disallowance of the claim and is not merely cumulative 
of evidence of record; (2) is probative of the issue at hand; 
and (3) is significant enough, either by itself or in 
conjunction with other evidence in the record, that it must 
be considered to decide the merits of the claim.  See Anglin 
v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding 
the first two prongs of the Colvin new and materiality test 
while defining how materiality is established (the third 
prong as listed above)); see also Shockley v. West, 11 Vet. 
App. 208, (1998); Evans v. Brown, 9 Vet. App. 273, 283 
(1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant revision of a previous decision.  Hodge, 155 
F.3d at 1362.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  
Justice v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is submitted, the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001);  38 C.F.R. 
§§ 3.307, 3.309 (2000).

In addition to law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POW's listed in 38 C.F.R. § 3.309(c) (2000), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a) (2000).

If a veteran is:  

(1) A former prisoner of war and;

(2) as such was interned or detained for not less than 30 
days, the following diseases shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  

For purposes of this section, the term beriberi heart disease 
includes ischemic heart disease in a former prisoner of war 
who had experienced localized edema during captivity.  38 
C.F.R. § 3.309(c) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107 (West 
Supp. 2001).  


Analysis

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  

The veteran has been provided with notice of what is required 
to substantiate his claims.  By virtue of the July 1997 
notification letter, the March 1998 notification letter, the 
November 1998 Statement of the Case, the April 2001 Statement 
of the Case, the April 2001 Supplemental Statement of the 
Case and the April 2001 notification letter issued during the 
pendency of the appeal, the veteran was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims.  The veteran has provided written 
statements and evidence in support of his claim to reopen and 
he had an opportunity for a personal hearing.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, including any 
relevant records adequately identified by him as well as 
authorized by him to be obtained.  In March 1998 the RO 
requested copies of private medical treatment records 
identified by the veteran.  That facility responded in June 
1998 that the alleged treatment could not be located and that 
records for 1948 to 1949 were destroyed.  In his December 
1998 statement the veteran stated that the physician who 
treated him after his internment as a POW was dead and his 
treatment records were not available.  

The Board is of the opinion that a remand for a VA 
examination is not required in this case because, as will be 
discussed below, the claims for service connection for the 
disabilities at issue are being denied as having not been 
incurred during a certified period of active service.  The 
record contains sufficient evidence to make a decision on 
these claims.  There is no reasonable possibility that 
assistance in obtaining a medical opinion would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2001).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist him as mandated by the new law.  38 U.S.C. 
§ 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to him under this new law.  Moreover, he has been 
offered the opportunity to submit evidence and argument on 
the merits of the issues on appeal, and has done so.  In view 
of the foregoing, the Board finds that he will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of his 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  


New and Material Evidence: POW Status

In December 1994 the Board denied the veteran's claim for 
basic eligibility for VA benefits on the basis of his having 
been a former POW under Pub. L. No. 97-37.  

The Board noted that the appropriate service department 
certified his periods of service and that he had no 
recognized guerrilla service or POW status.  The Board 
concluded that a preponderance of the probative evidence was 
against the finding that he was a POW during his World War II 
service, and therefore against his claim of entitlement to 
basic eligibility for VA benefits under the provisions of 
Pub. L. No. 97-37 relating to former prisoners of war.  That 
decision is final based on the evidence of record at the time 
of the decision.  38 U.S.C.A. § 5108, 7104(b); 38 C.F.R. 
§ 20.1100.  

As was stated above, in order to reopen a claim by providing 
new and material evidence, the appellant must submit evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 CFR § 3.156(a).  

The evidence added to the record since the December 1994 
Board decision consists of medical certificates, a copy of 
the March 1946 Affidavit for Philippine Army Personnel, a 
Philippine service department document, an affidavit signed 
by two of the veteran's neighbors and additional statements 
in support of the claim.  

The copy of the veteran's March 1946 Affidavit for Philippine 
Army Personnel is not new as it was previously of record and 
considered at the time of the December 1994 Board decision.  
This evidence is not new and material.  38 C.F.R. § 3.156(a).  

The copy of the August 1948 medical certificate shows the 
veteran was diagnosed with pulmonary tuberculosis in 1948.  
This evidence is new insofar as it was not of record at the 
time of the December 1994 Board decision.  This evidence, 
however, does not bear directly and substantially upon the 
issue of whether the veteran was a POW during active service.  
It is not probative of the issue at hand.  The evidence is 
not new and material.  38 C.F.R. § 3.156(a).

In the November 1998 medical statement a physician stated 
that he had treated the veteran since 1994 for complaints of 
left upper extremity weakness probably due to a previous 
musculoskeletal stab wound.  This evidence is also new 
insofar as it was not of record at the time of the December 
1994 Board decision.  This evidence, however, does not bear 
directly and substantially upon the issue of whether the 
veteran was a POW during active service.  It is not probative 
of the issue at hand.  The evidence is not new and material.  
38 C.F.R. § 3.156(a).

The affidavit from two neighbors received in December 1998 
attests that a Japanese soldier who entered their barrio 
stabbed the veteran in the left upper extremity with a 
bayonet in April 1943.  Again, this evidence is new insofar 
as it was not of record at the time of the December 1994 
Board decision.  This evidence does not bear directly and 
substantially upon the issue of whether the veteran was a POW 
during active service.  The affiants do not contend that they 
had personal knowledge that the veteran had been interned by 
the Japanese government during World War II.  In addition, 
they allege that the veteran sustained the bayonet wound in 
April 1943.  This is a period during which it had previously 
been certified by the service department that the veteran did 
not perform active duty.  It is not probative of the issue at 
hand.  The evidence is not new and material.  38 C.F.R. 
§ 3.156(a).

The June 2000 medical certificate contains a current 
diagnosis of nerve and muscle damage of the left upper 
extremity, which the physician stated was due to a bayonet 
wound.  This cause of the current disability was a history 
provided by the veteran, in which, he stated that he incurred 
a bayonet wound of the left upper forearm during an encounter 
with the enemy during active service.  This diagnosis is new 
and was not of record at the time of the December 1994 Board 
decision.  It is not probative of the issue whether the 
veteran was a POW during active service.  In addition, the 
history of having sustained the bayonet wound is not new 
because it is cumulative of prior statements of the veteran.  
It also does not bear directly and substantially upon the 
issue of whether the veteran was a POW during active service.  
It is not probative of the issue at hand.  Therefore, the 
above evidence is not new and material.  38 C.F.R. 
§ 3.156(a).  

The additional statements in support of the claim include the 
June 1997 statement wherein the veteran reported that he was 
a POW and that he suffered a bayonet wound as a result of his 
POW experiences.  In his September 1998 Notice of 
Disagreement he contended that he had been captured by the 
Japanese in mid-November 1942 and was held as a POW until 
October 1943.  His additional statements submitted in 
December 1998 allege that his Philippine service department 
discharge record shows he sustained a bayonet wound during 
service.  This evidence is not new insofar as it is 
cumulative of previous statements that were considered by the 
Board in the December 1994 decision.  

The allegation that he suffered a bayonet wound is not 
probative of the issue whether the veteran was a POW during 
active service.  The Board notes the contention that he had 
been captured by the Japanese in mid-November 1942 and was 
held as a POW until October 1943.  Insofar as the veteran 
alleges he was a POW during a period other than previously 
alleged, it is not probative of the issue at hand.  The 
service department had previously certified that he had 
served on active duty from March 1, 1942 to April 8, 1942, 
and that he had regular Philippine Army service from January 
7, 1946 to February 22, 1946.  The service department further 
found that he had no recognized guerrilla service or status 
as a POW.  

Even assuming the credibility of his statement that he was 
interned by the Japanese government from mid-November 1942 
until October 1943, this would not have been during a 
certified period of active service.  He does not allege that 
he served under a different name or service number during the 
alleged period.  Therefore, the additional statements are 
cumulative of statements previously of record.  They are also 
not probative of the issue at hand and are not significant 
enough that they must be considered to decide the merits of 
the claim.  The evidence is not new and material.  38 C.F.R. 
§ 3.156(a).

Finally, the copy of the Philippine service department 
document received in December 1998 contains service dates, 
which indicate the veteran had continuous service from 
January 7, 1942 to February 22, 1946.  It also contains a 
history that the veteran incurred bayonet wounds with rifle-
butt injuries.  

This evidence is new because it was not previously of record 
at the time of the Board's December 1994 decision.  The 
Philippine service document previously of record did not 
include the information on the reverse side of that document, 
which the veteran has now submitted.  This document is not 
material because it is not probative of the issue whether the 
veteran was a POW during active service.  Even assuming the 
credibility of the service information in that document, it 
does not establish or otherwise certify that the veteran was 
interned as a POW during active service.  Rather, the service 
department had previously certified that the veteran had no 
POW status during active service.  The evidence is not new 
and material.  38 C.F.R. § 3.156(a).  

For these reasons, the Board finds that the evidence 
submitted since the December 1994 Board decision is either 
cumulative or redundant, or otherwise does not bear directly 
and substantially upon the issue at hand, and by itself or in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board concludes that the 
evidence received since the final December 1994 decision 
wherein the Board denied a claim for basic eligibility for VA 
benefits as a former POW under Pub. L. No. 97-37 is not new 
and material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. §§  3.156(a), 20.1100, 20.1105 (2000).  

Accordingly, as new and material evidence has not been 
submitted to reopen the veteran's claim, the Board's analysis 
must end here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The Board notes that the RO denied this claim because the 
evidence was against the veteran's claim for POW status.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the new and material evidence 
requirement set forth in 38 U.S.C.A. § 5108 applies to the 
reopening of claims that were disallowed for any reason, 
including those claims for establishing status as a claimant.  
See D'Amico v. West, 209 F.3d 1322, 1326-1327 (Fed. Cir. 
2000).  

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which apparently 
denied the claim on the lack of status as a POW, the veteran 
has not been prejudiced by the decision.  In deciding the 
claim, the RO accorded the veteran greater consideration than 
his claim in fact warranted under the circumstances.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  


New and Material Evidence: Bayonet Wound

In the January 1995 rating decision, the RO denied service 
connection for residuals of a bayonet wound to the left upper 
extremity.  The RO determined that the evidence did not 
support the claim that the veteran sustained a bayonet wound 
to the left upper extremity during active service.  The RO 
notified the veteran of that decision by letter dated January 
5, 1995.  The veteran submitted a Notice of Disagreement in 
January 1995 and the RO issued a Statement of the Case in 
February 1995.  The veteran did not submit a timely 
Substantive Appeal.  That decision is final based on the 
evidence of record at the time of the decision.  38 U.S.C.A. 
§§ 5108, 7105(d); 38 C.F.R. §§ 3.104(a), 20.1103.  

The evidence added to the record since the January 1995 RO 
decision consists of medical certificates, a copy of the 
March 1946 Affidavit for Philippine Army Personnel, a 
Philippine service department document, an affidavit signed 
by two of the veteran's neighbors and additional statements 
in support of the claim.  

The copy of the veteran's March 1946 Affidavit for Philippine 
Army Personnel is not new and was previously of record and 
considered at the time of the January 1995 RO decision.  This 
evidence is not new and material.  38 C.F.R. § 3.156(a).  

The copy of the August 1948 medical certificate shows the 
veteran was diagnosed with pulmonary tuberculosis in 1948.  
This evidence is new insofar as it was not of record at the 
time of the January 1995 RO decision.  

This evidence, however, does not bear directly and 
substantially upon the issue of whether the veteran sustained 
a bayonet wound to the left upper extremity during active 
service.  It is not probative of the issue at hand.  The 
evidence is not new and material.  38 C.F.R. § 3.156(a).

The June 1997 statement from the veteran that he suffered a 
bayonet wound as a result of his POW experiences is not new 
because it is cumulative of statements previously of record 
and considered by the RO at the time of the January 1995 RO 
decision.  In the December 1998 affidavits from the veteran 
and two neighbors, it was alleged that in April 1943 several 
Japanese soldiers entered their barrio.  They alleged that 
one soldier who remained confronted the veteran and stabbed 
him in the left upper extremity with a bayonet.  

Although the allegation of having sustained a bayonet wound 
during service is not new, the allegation that the events 
occurred in April 1943 are new.  However, these statements 
are not material because they are not probative of the issue 
whether the veteran sustained a bayonet wound during a 
certified period of active service.  The service department 
has already certified that the veteran's only active service 
periods were from March 1, 1942 to April 8, 1942, and that he 
had regular Philippine Army service from January 7, 1946 to 
February 22, 1946.  Even assuming the credibility of the 
allegations, the injury would not have occurred during active 
service.  

The Board also notes that these statements are entirely 
inconsistent with prior statements of record.  The veteran 
specifically denied having incurred wounds or illnesses 
during active service in his January 1946 and March 1946 
Affidavits for Philippine Army Personnel.  In addition, when 
he filed his original application for service connection in 
1975, he alleged that he had sustained a gunshot wound to the 
left upper extremity during active service.  In fact, he 
submitted a statement from two former fellow comrades who 
stated that they personally witnessed his having sustained an 
enemy bullet to his left arm in June 1943.  The veteran later 
recanted this allegation in a statement received in July 
1983.  

In his February 1990 application for VA benefits, he alleged 
that he incurred a bayonet wound to the left forearm in March 
1944 during combat action.  Therefore, the additional 
statements are either cumulative of statements previously of 
record, are not probative of the issue at hand, or they are 
not significant enough that they must be considered to decide 
the merits of the claim.  The evidence is not new and 
material.  38 C.F.R. § 3.156(a).

The copy of the Philippine service department document 
received in December 1998 contains a history that the veteran 
incurred bayonet wounds with rifle-butt injuries.  This 
evidence is new because it was not previously of record at 
the time of the RO's January 1995 decision.  The Philippine 
service document previously of record did not include the 
information on the reverse side of that document, which the 
veteran has now submitted.  Although this information is new, 
this document is not material because it is not probative of 
the issue whether the veteran sustained a bayonet wound to 
the left upper extremity during a certified period of active 
service.  

As stated, the service department has already certified that 
the veteran's only active service periods were from March 1, 
1942 to April 8, 1942, and that he had regular Philippine 
Army service from January 7, 1946 to February 22, 1946.  The 
Philippine service department document does not provide a 
date on which the veteran had sustained a bayonet wound.  By 
his own statements and the evidence currently submitted, he 
and his witnesses allege that he sustained the injury in 
1943.  Even assuming the credibility of the notation in the 
copy of the Philippine service department document, it does 
not provide evidence suggesting that the veteran sustained 
the injury during a recognized period of active service.  
Therefore, the additional service document is not probative 
of the issue at hand and it is not so significant that it 
must be considered to decide the merits of the claim.  This 
evidence is not new and material.  38 C.F.R. § 3.156(a).  

The copy of the November 1998 medical statement indicates 
that the veteran's complaints of left upper extremity 
weakness are probably due to a previous musculoskeletal stab 
wound.  


This statement is not new insofar as it is cumulative of the 
history reported in the August 1982 medical statement.  It is 
new insofar as the statement was made by a different treating 
physician.  The June 2000 medical certificate shows the 
veteran complained of left upper extremity symptoms, which he 
related were due to a bayonet wound of the left upper forearm 
incurred during an encounter with the enemy during active 
service.  The diagnosis was nerve and muscle damage due to a 
bayonet wound.  While the above medical evidence is new, it 
is not material because the diagnoses are based on a history 
of an inservice bayonet wound that had been previously 
rejected by the RO.  

These medical statements rely on the veteran's reported 
service background of having sustained the bayonet wound 
during active service.  The physicians merely relied on the 
veteran's account of the inservice history in rendering the 
diagnoses.  In this case, the presumption of credibility does 
not arise because the Board is not required to accept 
physicians' opinions that are based upon the appellant's 
inaccurate factual premise or service background recitations 
that have previously been rejected.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Kightly v. Brown, 6 Vet. App. 200, 
206 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

For these reasons, the Board finds that the evidence 
submitted since the January 1995 rating decision is either 
cumulative or redundant, or otherwise does not bear directly 
and substantially upon the issue at hand, and by itself or in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board concludes that evidence received since the final 
January 1995 rating decision wherein the RO denied service 
connection for residuals of a bayonet wound to the left upper 
extremity is not new and material, and the veteran's claim 
for that benefit is not reopened.  38 U.S.C.A. §§ 5108, 
7105(d) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2000).  



Accordingly, as new and material evidence has not been 
submitted to reopen the veteran's claim for service 
connection for residuals of a bayonet wound to the left upper 
extremity, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  In reopening the claim and deciding it on the 
merits, the RO accorded the veteran greater consideration 
than his claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


Service Connection: Traumatic Arthritis

The veteran seeks service connection for rheumatism, which 
had been characterized as traumatic arthritis.  The current 
diagnosis is peripheral neuropathy and post traumatic 
neuropathy with osteoarthritis.  The veteran contends that he 
was captured by Japanese forces in mid-November 1942 and 
imprisoned as a POW until October 1943.  The April 1983 joint 
affidavit from two former fellow comrades indicates that they 
and the veteran were captured by the Japanese and imprisoned 
from September 30, 1942 to March 30, 1943.  

In his February 1990 application for VA benefits the veteran 
listed having been a POW during active service from October 
1943 to February 1944.  He contends that he was subjected to 
severe physical mistreatment while imprisoned, which included 
being hit with a rifle butt, being pistol-whipped and being 
kicked.  He argues that he suffered rheumatism and numbness 
of his whole body as a result of these POW experiences. 


Despite the veteran's allegations, the preponderance of the 
evidence shows that the veteran was not a POW during any 
certified period of active service.  The service department 
certified that the veteran was beleaguered from March 1, 1942 
to April 8, 1942, and that he had regular Philippine Army 
service from January 7, 1946 to February 22, 1946.  The 
service department further certified that he was in a no 
casualty status from April 9, 1942, to August 15, 1945, and 
he was absent without leave from August 16, 1945, to January 
6, 1946.  

The service department also certified that he had no 
recognized guerrilla service or status as a POW.  Neither the 
veteran nor any of his witnesses allege that he had been a 
POW of the Japanese government from March 1, 1942 to April 8, 
1942, or from January 7, 1946 to February 22, 1946.  Even 
assuming the credibility of the events alleged by the veteran 
and his witnesses, service connection would not available for 
residuals of any injuries incurred when the veteran was not 
serving on active duty.  

The Board also notes that the veteran's service medical 
records do not show residuals of the alleged injuries.  The 
service medical records show the veteran was examined in July 
1946.  There were no reported musculoskeletal defects.  In 
fact, the veteran denied having incurred any wounds or 
illnesses during active service in his January 1946 and March 
1946 Affidavits for Philippine Army Personnel.  

The veteran's current statements of having been imprisoned by 
the Japanese government during World War II are also 
inconsistent with statements made in his January 1946 and 
March 1946 Affidavits for Philippine Army Personnel.  The 
veteran listed his service history and he indicated that he 
was not a POW during active service.  These statements were 
made at the time of the service events and are entitled to a 
greater degree of probative value than the current 
allegations being recalled many years later.  In fact, as 
late as his September 1975 original application for VA 
compensation the veteran specifically denied having been a 
POW during active service.  The Board finds that his current 
statements of having been a POW during active service are not 
credible.  


The Board again notes that it would not change the outcome if 
the veteran were a POW during any of the periods alleged 
because they were periods during which he served on active 
duty.  Therefore, a presumption in favor of service 
connection for arthritis based on POW status is not for 
application.  

The evidence of record does not show a diagnosis of arthritis 
during the initial post-service year.  The Board notes that 
the veteran denied having received post-service medical 
treatment as reflected in the June 2000 medical certificate.  
Therefore, a presumption in favor of service connection for 
arthritis based on presumptive diseases is also not for 
application.  

The initial post-service medical evidence is the August 1982 
medical certificate, which includes the diagnosis of a 
depressed sternal area allegedly caused by a rifle butt.  The 
current medical evidence consists of the June 2000 medical 
certificate.  This evidence shows that the veteran's current 
disability is peripheral neuropathy and post traumatic 
neuropathy with osteoarthritis.  There is no medical evidence 
of record showing a diagnosis of rheumatism.  Again, 
irrespective of whether the current disabilities are the 
result of injuries incurred between November 1942 and 
February 1944, the veteran did not serve on active duty 
during that time.  Therefore, he would not be entitled to 
service connection for residuals of any injuries sustained 
during that time period.  

For these reasons, the Board finds that there is no current 
medical diagnosis of rheumatism and the preponderance of the 
evidence shows that post-service peripheral neuropathy and 
post traumatic neuropathy with osteoarthritis were not the 
result of injuries sustained during a certified period of 
active service.  The Board concludes that rheumatism, which 
has now been characterized as peripheral neuropathy and post 
traumatic neuropathy with osteoarthritis, was not incurred or 
aggravated during active service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.303 (2000).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim as not well grounded, the veteran has not been 
prejudiced by the decision.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to recognition as a former 
POW, the appeal is denied.

The veteran, not having submitted new and material evidence 
to reopen a claim for service connection for residuals of a 
bayonet wound to the left upper extremity, the appeal is 
denied.  

Entitlement to service connection for rheumatism, which has 
been characterized as traumatic arthritis, is denied.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

